Keefe, Judge:
This appeal for a reappraisement is brought by the collector upon certain decorated earthenware imported from Sweden and also upon certain cotton gloves imported from Czechoslovakia. It is claimed that the appraised values thereof are too low.
The earthenware is invoiced, entered and appraised as follows:
Case 6866
4 pcs No. 3303/Bukett/Edel Vases Sw. Crs. 10.50 per each
3 “ No. 3298/Blue-white “Skater” “ “ 8.00 “ “
2 “ No. 3310/Skroj-Edel Jugs “ “ 10.00 “ “
and similar Less Trade Discount 4:5%
merchandise Less Cash Discount 2 %
Cases, packing and inland freight included.
The cotton gloves are invoiced, entered and appraised as follows:
Case L. B. 6624
63 dozen cotton gloves made on a warp knitting machine. Gloves No. 8819, brown/self. (Various sizes)
12.dozen ditto, Brown.beige (various sizes)
Case 6622 similar merchandise Sw. Crs. 82.50 per dozen
Cases, boxes, packing, putting up and 8% turnover tax included.
Agreement was reached between counsel for both sides that the dutiable export value of the earthenware is represented by the entered and appraised values, plus 10 per centum, and that the dutiable foreign value of the cotton gloves is the entered and appraised value plus 5 per centum.
In accordance with the agreement of counsel, I hold that: 1. The export values of the earthenware articles above noted are the unit invoice prices, less trade discount 45 per centum; less cash discount 2 per centum, plus 10 per centum. 2. The foreign values of the cotton gloves listed above are the invoice unit prices thereof plus 5 per centum.
Judgment will be entered accordingly.